 



Exhibit 10.1
(COLORADO BUSINESS BANK LOGO) [d39440d3944001.gif]
 
August 28, 2006
Mr. Alan Treibitz
   And Stephanie S. Kelso
Z-Axis Corporation
The Quadrant, 5445 DTC Parkway #450
Greenwood Village, CO 80111

     
RE:
  Modification to Letter Agreement (Letter Agreement) dated July 2004 between
Z-Axis Corporation (Borrower) and Colorado Business Bank (Bank) relating to a
Promissory Note dated June 2, 2003 (Line Commitment)

Dear Alan and Stephanie:
Please let this letter serve as evidence that, in consideration of $1,000,
Colorado Business Bank waived all past covenant violations pertaining to the
above referenced Line Commitment. These covenants have been amended in
connection with the Line Commitment renewal done in August 2006, as referenced
in a new Letter Agreement dated August 28, 2006.
Please acknowledge your agreement with the above referenced changes by signing
below.

          Sincerely,    
 
        /s/ Nancy Snyder           Nancy Snyder     Senior Vice President    
 
        Acknowledged:    
 
        Z-Axis Corporation    
 
       
By
  /s/ Alan Treibitz    
 
       
 
  Alan Treibitz, CEO    
By
  /s/ Stephanie S. Kelso    
 
       
 
  Stephanie S. Kelso, President    

 
821 17th Street • Denver, Colorado 80202
Tel: 303.312.3400 • Fax: 303.312.3477
www.cobizbank.com

